
	

114 HR 1189 IH: Preserving Employee Wellness Programs Act
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1189
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2015
			Mr. Kline (for himself, Mr. Roe of Tennessee, and Mr. Walberg) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Energy and Commerce and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To clarify rules relating to nondiscriminatory employer wellness programs as such programs relate
			 to premium discounts, rebates, or modifications to otherwise applicable
			 cost sharing under group health plans.
	
	
 1.Short titleThis Act may be cited as the Preserving Employee Wellness Programs Act. 2.FindingsCongress finds that—
 (1)Congress has a strong tradition of protecting and preserving employee workplace wellness programs, including programs that utilize a health risk assessment, biometric screening, or other resources to inform and empower employees in making healthier lifestyle choices;
 (2)health promotion and prevention programs are a means to reduce the burden of chronic illness, improve health, and limit the growth of health care costs;
 (3)in enacting the Patient Protection and Affordable Care Act (Public Law 111–148), Congress intended that employers would be permitted to implement health promotion and prevention programs that provide incentives, rewards, rebates, surcharges, penalties, or other inducements related to wellness programs, including rewards of up to 50 percent off of insurance premiums for employees participating in programs designed to encourage healthier lifestyle choices; and
 (4)Congress has struck an appropriate balance among employees, health care providers, and wellness plan sponsors to protect individual privacy and confidentiality in a wellness program which is designed to improve health outcomes.
			3.Nondiscriminatory employee wellness programs
			(a)Offering of program rewards
 (1)In generalNotwithstanding any other provision of law, workplace wellness programs, or programs of health promotion or disease prevention offered by an employer or in conjunction with an employer-sponsored health plan, described in section 2705(j) of the Public Health Service Act (42 U.S.C. 300gg–4(j)), shall not violate the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) or title I or II of the Genetic Information Nondiscrimination Act of 2008 (Public Law 110–233) because such program provides any amount or type of reward (as provided for in section 2705(j)(3)(A) of the Public Health Service Act (42 U.S.C. 300 gg–4(j)(3)(A))) to program participants if such program complies with such section 2705(j) (or any regulations promulgated with respect to such section by the Secretary of Labor, the Secretary of Health and Human Services, and the Secretary of the Treasury).
 (2)Application of subsectionWith respect to workplace wellness programs, or programs of health promotion or disease prevention offered by an employer or in conjunction with an employer-sponsored health plan, described in section 2705(j)(1)(B) or section 2705(j)(2) of the Public Health Service Act (42 U.S.C. 300gg–4(j)(1)(B) or (j)(2)), this subsection shall apply if the reward with respect to such programs is less than or equal to the maximum reward amounts provided for by section 2705(j)(3)(A) of such Act (42 U.S.C. 300gg–4(j)(3)(A)) (or any regulations promulgated with respect to such section by the Secretary of Labor, the Secretary of Health and Human Services, and the Secretary of the Treasury).
 (b)Collection of informationNotwithstanding any other provision of law, the collection of information about the manifested disease or disorder of a family member shall not be considered an unlawful acquisition of genetic information with respect to another family member participating in workplace wellness programs, or programs of health promotion or disease prevention offered by an employer or in conjunction with an employer-sponsored health plan, described in section 2705(j) of the Public Health Service Act (42 U.S.C. 300gg–4(j)), and shall not violate title I or title II of the Genetic Information Nondiscrimination Act of 2008 (Public Law 110–233). For purposes of the preceding sentence, the terms family members and manifestation shall have the meanings given such terms for purposes of title I or II of the Genetic Information Nondiscrimination Act (Public Law 110–233), or the amendments made by such titles, as appropriate.
			(c)Rules of construction
 (1)Relating to the ADANothing in this Act shall be construed to limit or otherwise restrict the application of section 501(c)(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12201(c)(2)) to any programs or arrangements described in this Act.
 (2)Relating to employer deadlinesNothing in the regulations referred to in subsection (a) shall be construed to prevent an employer that is offering a wellness program to an employee from establishing a deadline of up to 180 days for employees to request and complete a reasonable alternative standard (or waiver of the otherwise applicable standard). A reasonable alternative standard (or waiver of the otherwise applicable standard) is provided for in section 2705(j)(3)(D) of the Public Health Service Act (42 U.S.C. 300 gg–4(j)(3)(D)) (or any regulations promulgated with respect to such section by the Secretary of Labor, the Secretary of Health and Human Services, and the Secretary of the Treasury).
 4.Effective dateThis Act shall take effect as if enacted on March 23, 2010, and shall apply to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Genetic Information Nondiscrimination Act of 2008 (Public Law 110–233), including the amendments made by such Acts.
		
